Citation Nr: 1126598	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  08-00 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for lumbar spine disability (back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983 and from August 1987 to March 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2007, a statement of the case was issued in October 2007, and a substantive appeal was received in December 2007.  The Veteran failed to appear for a Board hearing in May 2010.

The issues of service connection for left knee and lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current right knee disability was not manifest in service and is unrelated to service.  


CONCLUSION OF LAW

The criteria for service connection for right knee disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service treatment records are silent for reference to right knee problems, and the Veteran denied right knee problems and his right knee was clinically normal on service discharge examination in  March 1989.

When the Veteran filed his claim in November 2006, he indicated that his right knee disability began in 2000, which was years after service.  The first indication of any right knee problems in medical records was in July 2003, when the Veteran reported that he had had right knee pain for only one year and that he had slipped on a slippery surface and twisted his knee.  The assessment was strain/sprain of the right knee.  In December 2003, the assessment was chronic right knee pain.  Right knee X-rays were normal in December 2005.  

A VA examination was conducted in 2007, and the examiner indicated that the Veteran reported that he had injured his right knee falling off of an M-113 armored personnel carrier during a field training exercise at Fort Hood, twisting his knee and having pain and swelling for several days.  After examination, the assessment was right knee partial anterior cruciate ligament tear.  The examiner indicated that the Veteran's knee condition was not likely due to the Veteran's service.  

Based on the evidence, the Board concludes that service connection is not warranted for right knee disability.  While the Veteran has reported in 2007 that he injured his right knee in service, the service treatment records are negative and he denied having or having had right knee problems on service discharge examination and the service discharge examination showed the Veteran's right knee to be normal.  Also, the Veteran indicated in November 2006, when he filed his claim, that his right knee disability had begun in 2000, and there are no medical records showing any treatment for or diagnoses of right knee problems prior to July 2003, when the Veteran reported that he had slipped on a surface, twisted his knee, and had had right knee pain for only one year.  With all of the evidence against the occurrence of a right knee disease or injury in service, including the Veteran's earlier statements in 1989 and 2006, the Board finds that the Veteran's 2007 assertion of a right knee injury in service is not credible.  There being a preponderance of the evidence indicating that there was not an in-service right knee disease or injury, and no competent medical evidence relating the Veteran's current right knee disability to service, service connection for the Veteran's current right knee disability is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).
The Duty to Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A.  § 5103(a).

The notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in December 2006.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for right knee disability in February 2007; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Another VA examination is not necessary, as an in-service right knee event, disease, or injury is not shown, as explained below.  
 
VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

ORDER

Service connection for a right knee disability is not warranted.


REMAND

Service treatment records show treatment for left knee problems in March and May 1981, and the Veteran indicated in November 2006 that he had received treatment post-service in Ft. Knox, Kentucky, through November 2006.  VA has made no effort to obtain those records, and it has a duty to do so.  38 C.F.R. § 3.159.  

There was a VA examination in 2007,with findings including diffuse medial and lateral tenderness of the Veteran's left superior patellar facet, but the examiner did not render an opinion as to whether it was at least as likely as not (a probability of at least 50 percent) that any current left knee disability was related to service, did not review the claims folder at the time of the examination, and failed to recognize one of the service treatment records concerning the Veteran's left knee when he made an addendum to his examination report in May 2007.  

Moreover, he did not have the benefit of any Ft. Knox, Kentucky post-service treatment records.  

After attempting to obtain any Fort Knox records as indicated below, another VA examination should be conducted, with the examiner conducting a review of the claims folder in association with a medical nexus opinion, as indicated below.  

Next, service treatment records show back complaints in May 1982 and May 1988.  The Veteran currently has a lumbar spine disability, diagnosed as degenerative disc disease, with post-service back symptoms currently shown as early as January 2003.  There was a VA examination in 2007, but the examiner did not render an opinion as to whether it was at least as likely as not (a probability of at least 50 percent) that the Veteran's current lumbar spine disability was related to service, did not review the claims folder at the time of the examination, and failed to recognized one of the Veteran's service treatment records concerning the Veteran's back when he made an addendum to his examination report in 2007.  After the above efforts to obtain Ft. Knox treatment records have been completed, another VA examination should be conducted, with the examiner conducting a review of the claims folder in association with a medical nexus opinion, as indicated below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all medical records of treatment the Veteran received from Ft. Knox, Kentucky between August 1983 and August 1987 and since March 1989.  Additional information may be required by the Veteran to obtain these records (the address of the hospital, etc.)   

2.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of any current left knee disability and of the Veteran's current lumbar spine disability.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any current left knee disability and the Veteran's current lumbar spine disability had its onset during active service or is related to any in-service event, disease, or injury, including the symptoms reported in March and May 1981 for the Veteran's left knee and in May 1982 and May 1988 for the Veteran's back.  The examiner should provide a rationale for the opinion.

3.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for the claimed disabilities.  The Veteran and his representative should be furnished a supplemental statement of the case addressing any issue which remains denied.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


